Citation Nr: 1531427	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1976, with additional Reserve service from June 1984 to January 2003.  He died in May 2006.  The Appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter has been previously remanded by the Board in February 2011, August 2011, and December 2012.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further remand is required.  The January 2013 examination report concluded that it is not likely that the Veteran's deep venous thrombosis was related to his service.  However, the only rationale provided with respect to deep vein thrombosis states that after reviewing the literature, the examiner comes to the conclusion that there is no established causal relationship between exposure to Agent Orange and development of deep vein thrombosis.  The Appellant does not contend that the Veteran's deep vein thrombosis was caused by herbicide exposure.  In the May 2011 hearing testimony, the Appellant indicated that she believes the Veteran's deep vein thrombosis was incurred due to the rigors of service in combat, and specifically referenced the Veteran's experience of sleeping in a foxhole for a long period of time.  As this contention has not been addressed in the VA examination report, which focuses exclusively on herbicide exposure, an additional remand is required.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the December 2012 remand specifically instructed that the examiner should state what sources were consulted in forming the opinions provided.  However, the examiner simply stated that "the literature" had been reviewed, without any indication of what that literature might have been.  This deficiency should be remedied upon remand.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner who has not opined on this matter before and obtain a VA medical opinion that addresses the nexus between the Veteran's cause of death and his military service.  After reviewing the claims file, the examiner is asked to provide the following opinions:

(i) Whether it is at least as likely as not (50 percent or greater probability) that any disease or injury incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.

(ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's brain tumor (glioblastoma multiforme) was incurred in or aggravated by service, to include exposure to herbicides.  The examiner is to specifically consider the December 2006 statement from Dr. J.R. indicating the Veteran's brain tumor may have been related to his exposure to herbicides in service.  The examiner is to address how this statement is or is not supported by the record and/or by current medical and scientific knowledge.  

(iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a lung condition, to include pneumonia, nodules in the lungs, granulomatous lung disease, and/or mild obstructive lung disease, that was related to service, to include exposure to herbicides.  The examiner is to specifically consider the November 2006 statement from Dr. R.F. indicating that there may be a connection between the Veteran's lung condition and exposure to herbicides.  The examiner is to address how this statement is or is not supported by the record and/or by current medical and scientific knowledge.  

If it is at least as likely as not that the Veteran has a lung condition related to service, the examiner is to provide an opinion whether it is at least as likely as not that the lung condition caused or contributed substantially or materially to the Veteran's death.  

(iv) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's deep venous thrombosis was related to his service.  The examiner is to specifically consider the Appellant's May 2011 hearing testimony asserting that the Veteran's deep vein thrombosis was the result of his combat service, including sleeping in a foxhole for a prolonged period of time.  

A rationale for any opinion advanced must be provided.  The examiner should specifically state what sources were consulted in forming his or her opinions.  The examiner is advised that the absence of a disorder on the list of disorders VA presumes to be related to herbicide exposure may not serve as the sole basis for a negative nexus opinion.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




